                    IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                     AT NASHVILLE

 IN RE:                                                )
                                                       )
 CUMMINGS MANOOKIAN, PLLC,                             )       Case No: 3:19-bk-07235
                                                       )       Chapter 7
                                                       )       Judge Walker
               Debtor.                                 )
                                                       )       Hearing Date: September 17, 2021
                                                       )       at 11:00 a.m.

       TRUSTEE JEANNE ANN BURTON’S WITNESS AND EXHIBIT LIST FOR
      SEPTEMBER 17, 2021 HEARING ON TRUSTEEE’S MOTION TO APPROVE
                      COMPROMISE AND SETTLEMENT

          Comes now Movant, Jeanne Ann Burton, by and through special counsel, and hereby

 gives notice of the witnesses she may call, and exhibits she may introduce, at the September 17,

 2021 hearing on the Trustee’s Motion to Approve Compromise and Settlement (Doc. 108) (the

 “Settlement Motion”), the objection thereto by Grant, Konvalinka & Harrison, P.C. (Doc. 111)

 (the “GKH Objection”), the objection thereto of Brian Manookian (Doc. 112) (the “Manookian

 Objection”) and the supplement to the Manookian Objection (Doc. 123) (the “Manookian

 Supplement”):

                                           WITNESS LIST

          1.       Jeanne Ann Burton, Trustee. If called to testify, Trustee Burton will testify

 regarding the considerations and justifications for the settlement proposed in the Settlement

 Motion. She will also address issues raised in the GKH Objection, Manookian Objection, and

 Manookian Supplement.

          2.       The Trustee reserves the right to call the witnesses identified by any other party

 and any other witnesses needed to rebut evidence offered by any other party.




Case 3:19-bk-07235         Doc 126    Filed 09/15/21 Entered 09/15/21 11:50:19            Desc Main
                                     Document      Page 1 of 2
                                         EXHIBIT LIST

           1.   All documents previously filed with the Court in this matter, including statements,

 schedules, proofs of claim, the Settlement Motion, the GKH Objection, the Manookian

 Objection, the Manookian Supplement, the Trustee’s responses to the GKH Objection and the

 Manookian Objection, and all exhibits to any document previously filed with the Court in this

 matter.

           2.   All documents filed in the Chase v. Stewart state court matter including order,

 appellate opinions, and motions.

           3.   The Trustee reserves the right to introduce any exhibits identified by any other

 party and any exhibits needed to rebut evidence offered by any other party.


 DATED: September 15, 2021
                                              /s/ Phillip G. Young, Jr.
                                              Phillip G. Young, Jr.
                                              Thompson Burton PLLC
                                              6100 Tower Circle, Suite 200
                                              Franklin, Tennessee 37067
                                              Tel: (615) 465-6000
                                              phillip@thompsonburton.com

                                              Special Counsel for Chapter 7 Trustee




                                                2
Case 3:19-bk-07235       Doc 126     Filed 09/15/21 Entered 09/15/21 11:50:19            Desc Main
                                    Document      Page 2 of 2
